Case 3:21-cv-00159-DJN-EWH Document 2 Filed 03/31/21 Page 1 of 2 PagelD# 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RONALD WAYNE LEWIS,
Plaintiff,

v. Civil No. 3:21¢ev159 (DJN)

RICHMOND POLICE DEPARTMENT, ef ai.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in
forma pauperis. The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on

the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical

injury.
28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. Lewis v. Andrews, 2011 WL 741464, at *1 (E.D. Va.
Feb, 23, 2011); Lewis v. Miller, 2011 WL 1059207, at *1 (E.D. Va. Mar. 23, 2011); Lewis v.
Lappin, 2011 WL 4961366, at *5 (E.D. Va. Oct. 18, 2011), aff'd sub nom. Lewis v. Shah, 466 F.
App’x 211 (4" Cir. 2012.); Lewis v. U.S. Prob. Off, E. Dist. Of Virginia, No. 3:10CV650, 2011

WL 1813655, at *3 (E.D. Va. May 6, 2011).
Case 3:21-cv-00159-DJN-EWH Document 2 Filed 03/31/21 Page 2 of 2 PagelD# 10

Plaintiff's current allegations do not credibly indicate that he is in imminent danger of
serious physical harm. Therefore, Plaintiff's request to proceed in forma pauperis will be
DENIED. This action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

Plaintiff.
\Y
/s/ iI.
David J. Novak
United States District Judge
Richmond, Virginia
Dated: March 31, 2021

 

i)
